Citation Nr: 0516668	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  02-21 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for duodenal ulcer, status post surgery with adhesions.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that decision 
the RO granted service connection for a duodenal ulcer 
condition and assigned a 20 percent rating for the disorder, 
effective October 6, 1998.  The veteran perfected an appeal 
of the assigned rating.

The veteran testified at a hearing before RO personnel in 
March 2003 and before the undersigned at a videoconference 
hearing in September 2004.  Transcripts of both hearings are 
of record. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The duodenal ulcer disease is manifested by recurrent 
abdominal distress, heartburn, vomiting, and alternating 
diarrhea and constipation, without anemia or weight loss, 
productive of no more than continuous moderate disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for duodenal ulcer disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.114, 
Diagnostic Code 7305 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher rating 
for his duodenal ulcer disease because he has constant 
stomach problems that prevent him from eating certain foods 
and that cause vomiting and diarrhea.

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002), redefined VA's 
duty to notify the veteran of the evidence needed to 
substantiate a claim and to assist the veteran in the 
development of that evidence.  VA has issued a regulation to 
implement the provisions of the VCAA, which is codified at 
38 C.F.R. § 3.159 (2004).

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided  to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the section 
5103(a) notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini , 
18 Vet. App. at 121.  In this case, the initial RO decision 
was made in December 2000, but the veteran was not provided a 
VCAA notice until August 2003.  For the reasons shown below, 
however, the Board finds that the delay in issuance of the 
VCAA notice was not prejudicial to him.

In the August 2003 notice the RO informed the veteran of the 
evidence needed to substantiate his claim by informing him of 
the provisions of the VCAA and the specific evidence required 
to substantiate his appeal of the assigned rating.  The RO 
also informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  

In addition to the section 5103(a) notice, the RO provided 
the veteran and his representative a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO informed 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the need to 
submit medical evidence that established entitlement to a 
higher rating.  The RO also informed him of the cumulative 
evidence previously provided to VA or obtained by VA on his 
behalf, and any evidence he identified that the RO was unable 
to obtain.  The Board finds that in all of these documents 
the RO informed the veteran of the evidence needed to 
substantiate his appeal of the assigned rating, and the 
relative responsibilities of the veteran and VA in developing 
that evidence.  Quartuccio, 16 Vet. App. at 187.

Although the August 2003 notice was sent following the 
December 2000 decision, the veteran has had almost two years 
following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  He responded to the 
August 2003 notice by stating that he had no additional 
evidence to submit.  In resolving his appeal the Board will 
consider all the evidence of record, and apply the benefit-
of-the-doubt standard of proof.  

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, No. 02-1077, slip 
op. at 15 (U.S. Vet. App. April 15, 2005).  The Board finds 
in this case that the delay in issuing the section 5103(a) 
notice is not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
the Board has conducted a de novo adjudication of his appeal, 
based on all the evidence of record, following the issuance 
of the notice.

The statute and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  

The RO obtained the veteran's service medical records, and 
the VA treatment records he identified.  The RO also provided 
him VA medical examinations in May 2000 and March 2003.  The 
veteran provided testimony before the RO in March 2003 and 
before the undersigned in September 2004.  He and his 
representative have been afforded the opportunity to present 
evidence and argument, and have done so.  He has not 
indicated the existence of any other evidence that is 
relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2004).

Pertinent Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in December 
2000.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

There are diseases of the digestive system which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia, and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.  Ratings under diagnostic codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. §§ 4.113, 
4.114 (2004).

With the grant of service connection in December 2000, the RO 
evaluated the gastrointestinal disability under Diagnostic 
Code 7305 for a duodenal ulcer, with a parallel citation to 
Diagnostic Code 7301 for adhesions of the peritoneum.  In 
accordance with Diagnostic Code 7305, a 60 percent rating 
applies if the disorder is severe, with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  A 40 percent disability rating applies if the 
disorder is moderately severe, being less than severe but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 
20 percent rating applies if the disorder is moderate, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations.  38 C.F.R. § 4.114 (2004).

Diagnostic Code 7301 provides a 50 percent rating if the 
disability is severe, with definite partial obstruction shown 
by X-ray, with frequent and prolonged episodes of severe 
colic distension, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  A 30 percent rating applies if the 
disability is moderately severe, with partial obstruction 
manifested by delayed motility of a barium meal and less 
frequent and less prolonged episodes of pain.  Ratings for 
adhesions will be considered when there is history of 
operative or other traumatic or infectious (intra-abdominal) 
process, and at least two of the following: disturbance of 
motility, actual partial obstruction, reflex disturbances, 
presence of pain.  38 C.F.R. § 4.114 (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Factual Background

The veteran's service medical records show that he was 
treated for gastrointestinal problems in service.  He was 
found to have a duodenal ulcer in April 1970, and underwent a 
vagotomy and hemigastrectomy with retrocolic 
gastrojejunostomy in June 1972.  

VA treatment records show that in September 1999 he sought VA 
medical treatment and reported a history of a gastrectomy due 
to ulcer disease.  He was then 5 feet, 11 inches tall and 
weighed 160 pounds.  The examiner described him as thin, but 
he was in no apparent distress.  He also had a history of 
rectal bleeding due to hemorrhoids, and laboratory testing 
was undertaken in order to determine whether he was anemic.  
A November 1999 treatment record indicates that his anemia 
was stable.

The RO afforded the veteran a VA medical examination in May 
2000.  He then denied experiencing early satiety, a change in 
appetite, or weight loss following the surgery in 1972.  He 
did experience post-prandial abdominal discomfort that was 
relieved with antacids.  He also had heartburn every other 
day, for which he also took antacids with moderate relief.  
He had severe abdominal pain approximately every other week.  
He also had intermittent constipation and diarrhea once or 
twice a week.  On examination he appeared healthy and in no 
acute distress.  There was no abdominal tenderness.  The 
examiner found that the veteran's symptoms were complications 
of the subtotal gastric resection that he had in 1972.

In June 2000 the veteran was admitted to the VA Medical 
Center (MC) with complaints of lower abdominal pain and 
nausea, without vomiting.  On examination, the abdomen was 
soft but tender in the left lower quadrant and mildly 
distended.  Diagnostic testing resulted in the conclusion 
that he had a partial small bowel obstruction, which resolved 
after three to four days of treatment.  He had improved 
significantly when discharged a week later.  The hospital 
summary shows that abdominal adhesions from his prior ulcer 
surgery was the likely cause of the obstruction.  When 
examined in July 2000 he weighed 155 pounds.

When examined by his VA treating physician in April 2002, the 
veteran reported a weight loss and an increase in exercise.  
He also reported having heartburn associated with certain 
foods every few weeks, which resolved with Mylanta.  He was 
then taking Ranitidine.  He watched his diet to avoid the 
symptoms of gastroesophageal reflux disease, weighed 
165 pounds, and did not appear to be in distress.  Laboratory 
testing was done, and did not result in a diagnosis of 
anemia.

The veteran underwent an additional VA medical examination in 
March 2003.  He then  reported vomiting, preceded by 
epigastric pain, as frequently as two or three times per week 
following a meal.  In addition to vomiting he had propulsive 
diarrhea.  These symptoms were preceded by a bloating 
sensation in the abdomen, followed by a cold sweat, then he 
either vomited or had diarrhea.  After the vomiting or 
diarrhea, his symptoms returned to baseline.  With the 
exception of these occurrences, he was able to digest his 
food and had normal bowel movements.  

On examination the examiner described the veteran as lean but 
well nourished.  He weighed 167 pounds, which the examiner 
found to correlate with his weight in April 2002 of 
165 pounds.  The abdomen was not distended or tender to 
palpation.  Diagnostic testing revealed mild normochromic 
normocytic anemia, which the examiner found to have no 
clinical significance.  The examiner reviewed the veteran's 
claims file and provided the opinion that he had moderate 
chronic intermittent functional impairment due to the ulcer 
disease and subsequent surgery.  

At his March 2003 RO hearing and the September 2004 
videoconference hearing the veteran testified that he was 
unable to eat certain foods because they caused abdominal 
distress.  When he developed the abdominal distress he either 
vomited or had diarrhea.  He also had heartburn and 
constipation.  He experienced these symptoms three or four 
times a week.  He stated that he was not receiving medical 
care for his condition, and that he used over the counter 
treatments.  He also stated that his weight has fluctuated in 
the last several years, although he stated that he was 
currently heavier than he was a few months previously.

Analysis

The evidence shows that the ulcer disease is manifested by 
recurrent abdominal distress and heartburn, vomiting, and 
alternating diarrhea and constipation, with no more than 
moderate impairment of health.

Pursuant to Diagnostic Code 7301, a 30 percent rating applies 
if the disability is moderately severe, with partial 
obstruction manifested by delayed motility of a barium meal 
and less frequent and less prolonged episodes of pain.  The 
evidence shows that the veteran had only one episode of a 
bowel obstruction, which resolved after three to four days of 
treatment.  He has had no additional episodes of colic 
distension, nausea, or vomiting due to a bowel obstruction.  
The Board finds, therefore, that the veteran's disability is 
properly rated under Diagnostic Code 7305, which reflects his 
predominant disability picture.  38 C.F.R. § 4.114 (2004).

In accordance with Diagnostic Code 7305, a 40 percent 
disability rating applies if the disorder is moderately 
severe, with impairment of health manifested by anemia and 
weight loss, or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  With the exception of the bowel obstruction that was 
treated for seven days in 2000, the evidence does not show 
that the veteran has experienced any incapacitating episodes 
of gastrointestinal symptoms.  Although he has recurrent 
symptoms, they do not cause incapacitation.  

In addition, the evidence does not show that he has 
moderately severe impairment of health.  During the time 
period relevant to his appeal, his weight fluctuated between 
155 and 167 pounds.  When examined on separation from service 
in October 1968 he weighed 150 pounds.  He has, therefore, 
gained at least five pounds since his gastrointestinal 
symptoms began.  Although he reported having lost weight in 
April 2002, he then weighed 10 pounds more than he did in 
July 2000.

The VA treatment records indicate that he may have anemia, 
but he has not been treated for anemia and the examiner in 
March 2003 found that the mild anemia was not clinically 
relevant.  The examiner described him as lean, but also found 
that he appeared to be well nourished and that the impairment 
of health due to the ulcer disease was no more than moderate.  
The Board finds, therefore, that the criteria for a 
disability rating in excess of 20 percent have not been met 
since the veteran's claim was initiated.  Fenderson, 12 Vet. 
App. at 126-27.  For that reason the preponderance of the 
evidence is against his appeal to establish entitlement to a 
disability rating in excess of 20 percent for duodenal ulcer, 
status post surgery with adhesions.






(continued on next page)

ORDER

The appeal to establish entitlement to a disability rating in 
excess of 20 percent for duodenal ulcers status post surgery 
with adhesions is denied.




	                        
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


